RESOLUCIÓN
Se consolidan los recursos del epígrafe.
Vista la solicitud, el memorando y los documentos ane-jos, se concede a la Comisión Estatal de Elecciones y al interventor recurrido, el Departamento de Educación, un término perentorio que habrá de expirar el lunes 21 de octubre de 1996 para que comparezcan por escrito a mos-trar causa, si la hubiese, por la cual no deba expedirse el auto solicitado y revocar aquella parte de la sentencia del Tribunal de Circuito de Apelaciones que, a su vez, dejó sin efecto la sentencia del Tribunal de Primera Instancia, la cual ordenó al Departamento de Educación la remoción de las estrellas ubicadas sobre el techo de sus oficinas princi-pales, así como los rótulos frente al Departamento y a las escuelas del país.

Notifíquese por teléfono, además de la vía ordinaria.

Lo acordó el Tribunal y certifica el señor Secretario del Tribunal Supremo. La Juez Asociada Señora Naveira de Rodón está conforme con que se le concediera a la Comi-sión Estatal de Elecciones y al Departamento de Educación un término para que se expresen. El Juez Asociado Señor Corrada Del Río emitió un voto disidente.
(Fdo.) Francisco R. Agrait Liado Secretario del Tribunal Supremo